Title: From George Washington to Henry Lee, 30 June 1757
From: Washington, George
To: Lee, Henry



[Fort Loudoun, 30 June 1757]
To Colo. Lee. County-Lt Of Prince-WilliamSir,

I have received yours of the 28th instant; in consequence whereof I have discharged John Wood (who has employed Doctr Bowles to serve in his room.) I have, also, finding it inconsistent with the interest of the service, discharged John High Werden, who, thro’ age and consequent infirmity, is altogether unfit to undergo the fatigues of a Soldier.
As the number of draughts I have received from your County, is far short of the complement you are to furnish; I recommend it to you (and at the same time flatter myself you will conform thereto,) to use the most speedy and effectual means of sending your quota; for we stand greatly in need of them. I am, Sir, Your most obedt St

G:W.
Fort Loudoun, June 30th 1757.   

